DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3,11,16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Graves (US 20030025424 A1).
  	For claim 1, Graves discloses a grow cabinet, for indoor use, comprising: 
a first portion (the inside drawer with shelves 26) having an outside, defining a first cavity, wherein a bottom face of the first portion includes at least one ground-engaging adjustable foot (46; also, para. 0029 states that ref. 46 collapse into grooved tracks inside the main appliance or second portion 40), wherein the first portion has a first floor (floor of the shelf 26 where ref. 46 attaches); and 
a second portion (40), defining a second cavity, wherein a bottom face of the second portion includes at least one ground-engaging wheel (42) and a slit (not shown but discussed in para. 0029, or in para. 0031 for an alternative embodiment), wherein the slit is configured to register with the at least one adjustable foot of the first portion (as stated in para. 0029) and wherein the second portion has a second floor (bottom portion of ref. 40 where ref. 42 attaches), 
wherein the first portion (26) and second portion (40) are configured to register (as shown in fig. 5), for communication of the first and second cavities and for complimentary slidable engagement, such that a floor area of the combined first cavity and second cavity is variable, wherein the second portion passes around the outside of the first portion (as shown in fig. 5, second portion 40 passes around the outside of the first portion 26), and 
wherein the at least one adjustable foot (46) extends from the bottom face of the first portion (26) towards the bottom face of the second portion, into and through said slit (as stated in para. 0029), and extends out of the slit, away from the bottom face of the second portion (as the user pulls the first portion as shown in fig. 5 away from the second portion 40, the foot 46 extends out of the slit and away from the bottom face of the second portion 40 so as to touch the floor or ground as shown in fig. 5), such that a portion of said adjustable foot within the slit passes along the slit (as the user pulls out the first portion, the foot 46 will be moving along the slit or grooved tracks) as the second portion moves on the at least one ground-engaging wheel relative to the first portion (the second portion 40 has wheels 42, thus, either way, both first and second portions can move relative to each other),
wherein the second floor is below the first floor before, during, and after complimentary slidable engagement (as shown in fig. 5 and para. 0029; the second floor is always below the first floor at all times); and 
wherein the combined first cavity and second cavity form an enclosed space (space occupied by the two portions regardless of open or fully closed; also, fig. 16B shows the shelf 26 having sides to create an enclosure for the items placed on the shelf 26) to provide a controllable environment with respect to temperature and humidity suitable for growing a plant (functional recitation to which the enclosed space of Graves can perform the intended function; also, the mere fact that the space is enclosed by the first and second portions, that in itself would provide a controllable environment with respect to temperature and humidity; also, in a similar embodiment, Graves teaches that one can use a thermostat 132, and one can add in other items such as plants per para. 0040), in which the volume of the enclosed space can be adjusted by moving the second portion (both first and second portions can be moved or adjusted as desired).
For claim 2, Graves discloses the grow cabinet of claim 1, and further discloses a runner (para. 0052-0054) for complimentary slidable engagement of the first portion and second portion.
For claim 3, Graves discloses the grow cabinet of claim 1, and further discloses a seal (32), for sealing the combined cavities.
For claim 11, Graves discloses the grow cabinet of claim 1, and further discloses a water reservoir (para. 0057).
For claim 16, Graves discloses a method of using a grow cabinet, for indoor use,
comprising: 
providing a first portion (the inside drawer with shelves 26) having an outside, defining a first cavity, wherein a bottom face of the first portion includes at least one ground-engaging adjustable foot (46; also, para. 0029 states that ref. 46 collapse into grooved tracks inside the main appliance or second portion 40), wherein the first portion has a first floor (floor of the shelf 26 where ref. 46 attaches); and 
providing a second portion (40), defining a second cavity, wherein a bottom face of the second portion includes at least one ground-engaging wheel (42) and a slit (not shown but discussed in para. 0029, or in para. 0031 for an alternative embodiment), wherein the slit is configured to register with the at least one adjustable foot of the first portion (as stated in para. 0029) and wherein the second portion has a second floor (bottom portion of ref. 40 where ref. 42 attaches), 
wherein the first portion and second portion are configured to register (as shown in fig. 5), for communication of the first and second cavity and for complimentary slidable engagement, such that a floor area of the combined first cavity and second cavity is variable, 
passing the second portion around the outside of the first portion (as shown in fig. 5, second portion 40 passes around the outside of the first portion 26), and 
wherein the at least one adjustable foot (46) extends from the bottom face of the first portion (26) towards the bottom face of the second portion, into and through said slit (as stated in para. 0029), and extends out of the slit, away from the bottom face of the second portion (as the user pulls the first portion as shown in fig. 5 away from the second portion 40, the foot 46 extends out of the slit and away from the bottom face of the second portion 40 so as to touch the floor or ground as shown in fig. 5), such that a portion of said adjustable foot within the slit passes along the slit (as the user pulls out the first portion, the foot 46 will be moving along the slit or grooved tracks) as the second portion moves on the at least one ground-engaging wheel relative to the first portion (the second portion 40 has wheels 42, thus, either way, both first and second portions can move relative to each other).
wherein the second floor is below the first floor before, during, and after complimentary slidable engagement (as shown in fig. 5 and para. 0029; the second floor is always below the first floor at all times); and 
wherein the combined first cavity and second cavity form an enclosed space (space occupied by the two portions regardless of open or fully closed; also, fig. 16B shows the shelf 26 having sides to create an enclosure for the items placed on the shelf 26) to provide a controllable environment with respect to temperature and humidity suitable for growing a plant (functional recitation to which the enclosed space of Graves can perform the intended function; also, the mere fact that the space is enclosed by the first and second portions, that in itself would provide a controllable environment with respect to temperature and humidity; also, in a similar embodiment, Graves teaches that one can use a thermostat 132, and one can add in other items such as plants per para. 0040), in which the volume of the enclosed space can be adjusted by moving the second portion (both first and second portions can be moved or adjusted as desired).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves (as above).
 	For claim 12, Graves teaches the grow cabinet of claim 11, and further teaches the water reservoir can be mounted beside, below, or above the cabinet (para. 0057), but is silent about wherein the water reservoir is provided on a rear face of the first portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the water reservoir of Graves on a rear face of the first portion, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference based on space availability for mounting various equipment on the cabinet). In re Japikse, 86 USPQ 70. 
	For claim 13, Graves teaches the grow cabinet of claim 1, but is silent about a
propagator.  Graves, in another embodiment such as figs. 10,12 (para. 0037,0038, 0042), teaches the first portion or the second portion includes lighting (100,102,138) and/or a thermostat (132) that constitute a propagator, for a propagator includes these items as stated in applicant’s specification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a propagator as taught by Graves in figs. 10,12, in the grow cabinet of fig. 5 of Graves in the event the user wishes to grow plants or contain items that require lights or temperature control or the like. 
	For claim 14, Graves’ fig. 5 as modified by Graves’ figs. 10,12 teaches the grow cabinet of claim 13, and further teaches wherein the propagator is provided on a rear face of the first portion (fig. 10 of Graves show the lighting mounted in a rear face of the first portion, noting that rear face can be any face that is rear of the front face such as where ref. 106 is pointing at).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves (as above) in view of DE 9408060 (as cited on PTO-1449, herein DE060).
For claim 6, Graves teaches the grow cabinet of claim 1, but is silent about wherein the slit further includes a seal, for sealing the combined cavities.
DE060 teaches a cabinet that can be used for a grow cabinet, the cabinet comprising a first portion (3) and a second portion (1), and a slit (fig. 2, the narrow opening or cavity near ref. 51,57 where refs. 55,56 slide into created by ref. 11 and the bottom portion where the claw 12 is attached thereto) that further includes a seal (see examiner's illustration below), for sealing the combined cavities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a seal as taught by DE060 in the cabinet of Graves in order to further seal the cabinet for a tighter fit and to prevent the adjustable foot from sliding out.

    PNG
    media_image1.png
    300
    423
    media_image1.png
    Greyscale

Claims 7,8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves (as above) in view of Leclear et al. (AU 2005201550 A1).
For claim 7, Graves teaches the grow cabinet of claim 1, but is silent about wherein the first portion and/or second portion includes an air vent.
Leclear et al. teach a cabinet that can be used for a grow cabinet, the cabinet comprising the first portion and/or second portion includes an air vent (107,108). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include an air vent as taught by Leclear et al. in the first and/or second portions of Graves in order to provide air ventilation. 
	For claim 8, Graves teaches the grow cabinet of claim 1, but is silent about wherein the first portion and/or second portion includes a window.  In addition to the above, Leclear et al. teach the first portion and/or second portion includes a window (various excerpts throughout the translation, for example, “The drawer can include a front wall including windows for viewing the contents of the bins”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a window as taught by Leclear et al. in the cabinet of Graves in order to allow the user to view contents in the first/second portions. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves (as above) in view of Lim et al. (KR 100793784 B1).
 	For claim 9, Graves teaches the grow cabinet of claim 1, but is silent about wherein an inner surface of the first portion and/or an inner surface of the second portion include a reflective coating.
Lim et al. teach a cabinet/refrigerator that can be used for a grow cabinet, the cabinet comprising an inner surface of the first portion and/or an inner surface of the second portion include a reflective coating (various excerpts throughout the translation, for example, “Preferably, the inner surface of the housing 42 is provided with a reflector 43 for total reflection of the light supplied from the light source 60. The reflective paper 43 is installed along the inner surface of the housing 42 to allow total reflection when light supplied from the light source 60 contacts the inner surface of the housing 42. The total reflection means is not limited to the above-mentioned reflective paper 43, but may be formed of, for example, a reflective coating.”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a reflective coating as taught by Lim et al. on the inner surface of the first and/or second portions of Graves in order to better reflect light in the interior cavities. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves (as above) in view of Wijbenga (US 20020073613).
 	For claim 10, Graves teaches the grow cabinet of claim 1, but is silent about a bifolding door.
 	Wijbenga teaches a grow cabinet comprising a bi-folding door (138,140, fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a bi-folding door as taught by Wijbenga in the cabinet of Graves in order to allow the user access to the interior of the cabinet.
Claims 1-3,11-14,16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US 4861122 A) in view of Graves (US 20030025424 A1).
For claim 1, Newhouse et al. disclose a grow cabinet, for indoor use, comprising: 
	a first portion (14) having an outside, defining a first cavity (interior compartment/chamber of ref. 14), wherein a bottom face (fig. 1, where ref. 52 is pointing at) of the first portion includes at least one ground-engaging adjustable foot (82), wherein the first portion has a first floor (fig. 1, where ref. 57 is pointing at); and 
a second portion (12), defining a second cavity (interior space), wherein a bottom face (fig. 1, where ref. 44 is pointing at, or see fig. 7) of the second portion includes at least one ground-engaging glides (50) and a slit (86), wherein the slit is configured to register with the at least one adjustable foot of the first portion (foot 82 registers with the slit 86 as shown in figs. 6-7) and wherein the second portion has a second floor (see fig. 7, ref. 28), 
wherein the first portion and second portion are configured to register, for communication of the first and second cavity and for complimentary slidable engagement, such that a floor area of the combined first cavity and second cavity is variable (as shown in fig. 1), wherein the second portion passes around the outside of the first portion (second portion 12 surrounds the first portion 14), and 
wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging glides relative to the first portion (as shown in figs. 6-7 and in col. 3, lines 44-48, Newhouse explains that the wheel 50 is designed to facilitate movement of the cabinet, thus, moving the foot would also move the glide, even in small amount there will be movement of the two relative to each other), wherein the second floor is below the first floor before, during, and after complimentary slidable engagement (see figs. 1-3, self-explanatory because the second floor is on the outside and surrounds the first floor, thus, the second floor will always be below the first floor before, during and after sliding engagement);  
wherein the combined first cavity and second cavity form an enclosed space (the inside space of the cabinet) to provide a controllable environment with respect to temperature and humidity suitable for growing a plant (functional recitation to which the first and second cavities can perform the intended function of to provide a controllable environment with respect to the temperature and humidity; also, as stated in col. 1, lines 11-14, the cabinet of Newhouse et al. can be used in an office environment, which an office environment already has controlled temperature and humidity so when the cabinet is placed in such a controlled environment, the space inside the cabinet is also the same as the environment of the office; the environment is merely space inside the cabinet, thus, if one adjust the thermostat, the space inside of the cabinet will also be influence by the temperature adjustment). 
 	However, Newhouse et al. are silent about the second portion includes at least one ground-engaging wheel. 
	Graves teaches appliance having shelving that is structurally capable of being used as a grow cabinet, the appliance/cabinet comprising a first portion (12,26,17,31, 32) and a second portion (40) that includes at least one ground-engaging wheel (42). It would have been an obvious substitution of functional equivalent to substitute the glides of Newhouse et al. with ground-engaging wheels as taught by Graves, since a simple substitution of one known element for another would obtain predictable results (both the glides and the wheels would allow the user to move the appliance/cabinet). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Newhouse et al. as modified by Graves (emphasis on Newhouse et al.) teach the volume of the enclosed space can be adjusted by moving the first portion but not moving the second portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the volume of the enclosed space of Newhouse et al. as modified by Graves be adjusted by moving the second portion instead of the first portion, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	In the event that applicant does not agree with the examiner’s interpretation that at least one ground-engaging adjustable foot (82) of Newhouse is adjustable, wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging glides relative to the first portion, Graves teaches the at least one ground-engaging adjustable foot (46), wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging glides relative to the first portion, as stated in the above rejection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ground-engaging adjustable foot and slit configuration of Newhouse with that of the ground-engaging adjustable foot and slit configuration of Graves, since a simple substitution of one known equivalent element for another would obtain predictable results (both configurations would allow the first portion to be stowed inside the second portion). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 2, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, further teach a runner (90,102 of Newhouse), for complimentary slidable engagement of the first portion and second portion. 
For claim 3, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about a seal, for sealing the combined cavities.  In addition to the above, Graves teaches a seal (32), for sealing the combined cavities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a seal as taught by Graves in the cabinet of Newhouse et al. as modified by Graves in order to further seal the cabinet for a tighter fit and to prevent entry of unwanted matter into the interior.
For claim 11, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about a water reservoir.  In addition to the above, Graves teaches the grow cabinet comprising a water reservoir (para. 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a water reservoir as taught by Graves in the cabinet of Newhouse et al. as modified by Graves, in order to provide water or irrigation to the plants if the plants are chosen to be grown in the cabinet.  Note that Newhouse’s cabinet can be used for a wide variety of applications (as discussed in the patent). Thus, the cabinet of Newhouse et al. can be used for growing plants if the user wishes to do so, since, structurally, the cabinet would allow such function.
For claim 12, as relied on Graves for claim 11, Graves further teaches the water reservoir can be mounted beside, below, or above the cabinet (para. 0057), but Newhouse et al. as modified by Graves are silent about wherein the water reservoir is provided on a rear face of the first portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the water reservoir of Newhouse et al. as modified by Graves on a rear face of the first portion, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference based on space availability for mounting various equipment on the cabinet). In re Japikse, 86 USPQ 70.
For claim 13, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about are silent about a propagator.  Graves, in another embodiment such as figs. 10,12 (para. 0037,0038, 0042), teaches the first portion or the second portion includes lighting (100,102,138) and/or a thermostat (132) that constitute a propagator, for a propagator includes these items as stated in applicant’s specification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a propagator as taught by Graves in figs. 10,12, in the grow cabinet of Newhouse et al. as modified by Graves in the event the user wishes to grow plants or contain items that require lights or temperature control or the like.  	
 	For claim 14, Newhouse et al. as modified by Graves teach the grow cabinet of claim 13, and further teach wherein the propagator (as relied on Graves) is provided on a rear face of the first portion (fig. 10 of Graves show the lighting mounted in a rear face of the first portion, noting that rear face can be any face that is rear of the front face such as where ref. 106 is pointing at).
For claim 16, Newhouse et al. as modified by Graves teach a method of using a grow cabinet, for indoor use, comprising: 
providing the first portion with the features as described in the above claim 1; and
providing the second portion with the features as described in the above claim 1;
passing the second portion around the outside of the first portion as described in the above claim 1. All other functional recitation or “wherein” clauses are also discussed in claim 1, thus, please see above. 
Newhouse et al. as modified by Graves (emphasis on Newhouse et al.) teach the volume of the enclosed space can be adjusted by moving the first portion but not moving the second portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the volume of the enclosed space of Newhouse et al. as modified by Graves be adjusted by moving the second portion instead of the first portion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In the event that applicant does not agree with the examiner’s interpretation that at least one ground-engaging adjustable foot (82) of Newhouse is adjustable, wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging glides relative to the first portion, Graves teaches the at least one ground-engaging adjustable foot (46), wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging glides relative to the first portion, as stated in the above rejection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ground-engaging adjustable foot and slit configuration of Newhouse with that of the ground-engaging adjustable foot and slit configuration of Graves, since a simple substitution of one known equivalent element for another would obtain predictable results (both configurations would allow the first portion to be stowed inside the second portion). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. as modified by Graves as applied to claim 1 above, and further in view of DE 9408060 (as cited on PTO-1449, herein DE060). 	
	For claim 6, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about a slit that further includes a seal for sealing the combined cavities. In addition, DE060 teaches a slit (fig. 2, the narrow opening or cavity near ref. 51,57 where refs. 55,56 slide into created by ref. 11 and the bottom portion where the claw 12 is attached thereto) that further includes a seal (see examiner’s illustration below), for sealing the combined cavities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a seal as taught by DE060 in the cabinet of Newhouse et al. as modified by Graves in order to further seal the cabinet for a tighter fit and to prevent the adjustable foot from sliding out.


    PNG
    media_image1.png
    300
    423
    media_image1.png
    Greyscale

	For claim 7, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, and further appear to teach air vent or elongated openings on the sidewall 22 as shown in fig. 1 of Newhouse. However, Newhouse et al. as modified by Graves did not discuss these openings, thus, it is uncertain if the openings are openings, which means that Newhouse et al. as modified by Graves are silent about wherein the first portion and/or second portion includes an air vent.  In addition to the above, DE060 teaches an opening (fig. 2 where ref. 4 is located) for a door (4) and when the user opens this door, the opening functions to allow air venting into the interior. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an opening with a door as taught by DE060 in the cabinet of Newhouse et al. as modified by Graves in order to, not only allow accessibility into the cabinet without pulling out the drawer, but also allow air venting to the interior. 
	For claim 8, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about wherein the first portion and/or second portion includes a window.  In addition to the above, DE060 teaches the first portion and/or second portion includes a window (the opening of the cabinet where door 4 is located can be considered a window).  Note that the definition of a window is defined as "an opening in a wall of a building, usually with an inner frame of wood or metal with glass fitted in it, to let in light or, when opened, air” (Encarta dictionary). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a window as taught by DE060 in the cabinet of Newhouse et al. as modified by Graves in order to, not only allow accessibility into the cabinet without pulling out the drawer, but also allow the user to view inside to the interior of the cabinet if the user wishes.
Claims 9,10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. as modified by Graves as applied to claim 1 above, and further in view of Wijbenga (US 20020073613).
 	For claim 9, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about wherein an inner surface of the first portion and/or an inner surface of the second portion include a reflective coating.
 	Wijbenga teaches a plant cabinet comprising a reflective coating in an inner surface of the cabinet (para. 0031 and abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a reflective coating as taught by Wijbenga in an inner surface of the first and/or second portions of the cabinet of Newhouse et al. as modified by Graves, in order to reflect light in the cabinet in the event the user wishes to use the cabinet of Newhouse et al. as modified by Graves for plant growth. Note that Newhouse’s cabinet can be used for a wide variety of applications (as stated in the patent). Thus, the cabinet of Newhouse et al. can be used for growing plants if the user wishes to do so, since, structurally, the cabinet would allow such function. 
 	For claim 10, Newhouse et al. as modified by Graves teach the grow cabinet of claim 1, but are silent about a bifolding door.
 	Wijbenga teaches a plant cabinet comprising a bi-folding door (138,140, fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a bi-folding door as taught by Wijbenga in the cabinet of Newhouse et al. as modified by Graves, in order to allow the user a larger access to the interior of the cabinet.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Note that the examiner will address arguments pertaining to Graves. Arguments pertaining to Newhouse in view of Graves have been addressed in the final Office action mailed on 8/27/2021, thus, will not be repeated herein. Applicant argued the following:
For example, the drawer that pulls out in Graves has a ground engaging wheel, but not a slit. If the drawer in Graves is the "second floor", then it is missing a slit - which is required by the current claims. If the drawer with the wheel in Graves is the "second floor", then it also does not move below the first floor, also required by the current claims.

	 As further explained in the rejection above and in reference to the claimed limitation, the at least one adjustable foot (46) extends from the bottom face of the first portion (26) towards the bottom face of the second portion (40), into and through said slit (as stated in para. 0029, there are grooved tracks mounted on the second portion 40 to accommodate the foot 46 in stowed or collapse position when inside the second portion 40), and extends out of the slit, away from the bottom face of the second portion (as the user pulls the first portion as shown in fig. 5 away from the second portion 40, the foot 46 extends out of the slit and away from the bottom face of the second portion 40 so as to touch the floor or ground as shown in fig. 5), such that a portion of said adjustable foot within the slit passes along the slit (as the user pulls out the first portion, the foot 46 will be moving along the slit or grooved tracks) as the second portion moves on the at least one ground-engaging wheel relative to the first portion (the second portion 40 has wheels 42, thus, either way, both first and second portions can move relative to each other). Thus, based on this and in response to applicant’s argument: “if the drawer in Graves is the "second floor", then it is missing a slit”- it is not missing a slit because Graves stated in para. 0029 that there are grooves or grooved tracks provided on the floor of the second portion 40 so that foot 46 can slide and/or stowed therein; “if the drawer with the wheel in Graves is the "second floor", then it also does not move below the first floor”- both first and second portions 26,40 move relative to each other as desired by the user because both have foot/wheel 46,42 that allow such movement.  
	In addition, a “slit” is defined as a long, narrow cut or opening (from Google Oxford language dictionary on line), thus, Graves teaches a slit in para. 0029 because Graves employs the slit system of Foster. Foster teaches grooved tracks in the appliance 40 so that wheels 46 can collapse for storage. Foster’s grooved tracks 30,31 (see applicant’s illustration on page 14 of the remark) is the same as the slit in applicant’s invention, shown in fig. 4 near ref. 128. Thus, even though Foster may call his slit “grooved track”, it meets the definition of what a slit is, which is a long, narrow cut or opening, and it is similar to applicant’s slit. 
For example, claim 1 requires a first portion which defines a first cavity whereas Graves is just a trolley with one face and shelves, so Graves doesn't really define a cavity. 

As stated in the rejection, the first portion is ref. 26 and within the boundary of ref. 26, there are cavities in each of the shelves (see fig. 11 for a 3-D view), thus, Graves does not just teach “a trolley with one face and shelves”. In addition, a cavity is defined as any hollow place; hollow (www.dictionary.com), thus, the first portion 26 clearly have hollow spaces or is hollow, thus, defines a first cavity.
Claim 1 requires a slit which the adjustable foot extends into, through and out of the other side. The Examiner repeatedly refers to para [0029] in Graves as basis for it disclosing a slit. The reference is a single mention of a "grooved track" in which the wheel may ride. This is not shown and no further description is offered other than reference to the prior art Foster (US3,058,320). Reference to that clearly shows a track as a U-shaped cross section (see 30,31 below from Foster) in which a wheel rides. So, while an unqualified term "slit" might perhaps be considered to cover a track (although a slit explicitly implies open on both sides rather than a track which simply has a recess in it open on one side), the slit in claim 1 and claim 16 requires the foot to pass in, through and out the other side which is clearly not possible with a wheel in a track.
	
	As explained in the above, the grooved track or U-shaped cross section track of Foster meets the definition of a slit, thus, it is a slit. A slit does not have to be cut all the way through per the definition. A cut does not mean that it is open in both ends as in a hole. A cut is a fissure or a cut that create a groove or channel in the object. This meets the grooved track as employed in Graves.
	In addition, applicant did not claim “a slit explicitly implies open on both sides rather than a track which simply has a recess in it open on one side” because no where in the claim does it states so. The claimed limitation states “the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion the foot 46 fits inside the track or slit”, which does not say or even explicitly implies the slit is open on both sides. The claimed limitation merely described how the foot operates and stowed in the closed position. “Into and through said slit” means nothing more than the foot is inside the grooved track or slit and as the user slide the first portion 26 out of the second portion 40, the foot extends through the slit because the slit is a long groove or channel, and the foot travels through the slit as the first portion is pulled out from the second portion. Once the foot 46 is pulled out, it will extend out of the track or slit and touches the floor or ground. Thus, clearly, every limitation of applicant’s claim is met by Graves. 
	Furthermore, nowhere in applicant’s specification does it described that the slit is opened on both sides as argued. Fig. 4 is the only figure that appears to show the slit at ref. 128 but there is no indication that the slit is opened on both sides. As far as one can see, it could be a grooved track or channel similar to Graves/Fosters, which is notoriously well known in the art to be employed for these types of expandable/retractable cabinets. 
	Lastly, even employing Foster’s teaching in Graves, the slit will be needed on the floor of the second portion because Foster teaches the bottom wall 12 has to be cut so that the track 30,31 can be placed therein. Thus, the cut on the bottom wall can be considered the slit or the slit can be considered both the cut in the bottom wall and tracks 30,31 (within the scope of “comprising”), which would meet the claimed limitation. 
Claim 1 and claim 16 require an enclosed space which can be adjusted in volume by moving the second portion. The only time Graves provides an enclosed space is when the drawer in entirely received in the body. As soon as it moves, the space is not enclosed. In summary, Graves does not have two portions which each has a cavity, which together define an enclosed space which can be varied in volume by relative movement of the portions and where a foot, which engages the ground, passes through the slit such that a portion which sits in the slit travels along the slit as the portions are moved to facilitate the moving part being outside the stationary part.

	As stated in the above, a cavity is defined as any hollow place; hollow (www.dictionary.com), thus, the first portion 26 clearly have hollow spaces or is hollow, defining a first cavity within its boundary. Although a different embodiment, fig. 11 shows the same shelf 26 and the shelf has walls (fig. 11, where ref. 26 is pointing at) to create space or cavity within the boundary of the walls. When the first and second portions 26,40 are in closed position, there is space or hollow created by the boundaries of these two portions. When the first portion is pulled out as shown in fig. 5, the space or volume increases because the first portion occupies a space outside of the second portion within the boundary of the first portion and its shelves. Thus, clearly, Graves teaches first and second cavities from the first and second portions and together the enclosed space can be varied in volume by moving the first portion or the second portion in and out as desired. Note that the second portion can be moved just as well as the first portion because it has wheel 42 and both portions can be expandable/retractable, depending on which end the user wishes to use to expand/retract. 
The Examiner then uses DE 9408060 in combination with Graves to preclude claim 6 from patentability. The question here is whether DE9408060 corrects the obvious deficiencies of claim 1. If you take the ground-engaging wheel of Graves and add it to the embodiments of DE060, the combination embodiment still would not arrive at the embodiments of claim 1, because of the floor issue present in the DE060 reference. The key to the DE060 reference is how it arranges the floor, and it is not similar to the current claims. And the bar is even higher, given that the DE060 reference specifically teaches against a floor arrangement that isn't level at some point. Unless Graves fixes that issue (which it doesn't), then it isn't really relevant in combination with DE060.

	The examiner did not rely on DE060 for floor issue or arrangement, thus, applicant’s argument is irrelevant. DE060 was relied on for the seal. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a seal as taught by DE060 in the cabinet of Graves in order to further seal the cabinet for a tighter fit and to prevent the adjustable foot from sliding out.
The Examiner then uses Leclear et al. in combination with Graves to preclude claims 7 and 8 from patentability. The question here is whether Leclear corrects the obvious deficiencies of claim 1. If you take the ground-engaging wheel of Graves and add it to the embodiments of Leclear, the combination embodiment still would not arrive at the embodiments of claim 1, because Leclear only addresses a window and does not address the claim 1 provision: "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement".

	The examiner did not rely on Leclear et al. for the "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement", thus, applicant’s argument is irrelevant. Leclear et al. were relied on for an air vent. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include an air vent as taught by Leclear et al. in the first and/or second portions of Graves in order to provide air ventilation.
The Examiner then uses Lim et al. in combination with Graves to preclude claim 9 from patentability. The question here is whether Lim corrects the obvious deficiencies of claim 1. If you take the ground-engaging wheel of Graves and add it to the embodiments of Lim, the combination embodiment still would not arrive at the embodiments of claim 1, because Lim only addresses a reflective coating and does not address the claim 1 provision: "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement".

	The examiner did not rely on Lim et al. for the "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement", thus, applicant’s argument is irrelevant. Lim et al. were relied on for a reflective coating. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a reflective coating as taught by Lim et al. on the inner surface of the first and/or second portions of Graves in order to better reflect light in the interior cavities.
The Examiner then uses Wijbenga in combination with Graves to preclude claim 10 from patentability. The question here is whether Wijbenga corrects the obvious deficiencies of claim 1. The Examiner identified the standard pair of doors in Wijbenga as supposedly disclosing bi-fold doors, whereas bi-fold doors are doors that have a single fixed hinge on one door and another hinge between the first door and the second. So Wijbenga does not show a bi-fold door. If you take the ground-engaging wheel of Graves and add it to the embodiments of Wijbenga, the combination embodiment still would not arrive at the embodiments of claim 1, because Wijbenga only addresses standard doors and does not address the claim 1 provision: "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement".

	Claim 10 does not call for “bi-fold doors are doors that have a single fixed hinge on one door and another hinge between the first door and the second”, and a bi-fold door does not necessary implies such an arrangement. A bi-fold door is exactly what is says “bi-fold”, meaning there are two doors and they fold together to close a space or opening in a cabinet. Wijbenga teaches a bi-fold door in fig. 4 for his cabinet. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a bi-folding door as taught by Wijbenga in the cabinet of Graves in order to allow the user access to the interior of the cabinet.
 	In addition, the examiner did not rely on Wijbenga for the "wherein the at least one adjustable foot extends from the bottom face of the first portion towards the bottom face of the second portion, into and through said slit, and extends out of the slit, away from the bottom face of the second portion, such that a portion of said adjustable foot within the slit passes along the slit as the second portion moves on the at least one ground-engaging wheel relative to the first portion, wherein the second floor is below the first floor before, during, and after complimentary slidable engagement", thus, applicant’s argument is irrelevant. Wijbenga was relied on for a bi-folding door. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a bi-folding door as taught by Wijbenga in the cabinet of Graves in order to allow the user access to the interior of the cabinet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643